Johnston, C. J.
(dissenting) : In my view there is no basis for holding that the Arkansas river is or ever was navigable at and west of Hutchinson, Kan. It is settled that rivers are to be regarded as navigable in law which are navigable in fact, and they are not navigable in fact unless they are capable of use in their natural condition as highways of commerce upon which commerce of the region may be carried on by the ordinary methods of water transportation. The title of the land in question depends upon whether the Arkansas river is or ever was a navigable river. Both parties, as well as the trial court, proceeded on the theory that the navigability of the river at this point was a matter to be determined by evidence, and, upon the evidence introduced, it has been found that the river in Reno county can not, for the purposes of this case, be regarded as navigable. As against this finding the court is asked and does hold that the navigability of the *966river at this point is so notorious and generally known that the court can take judicial notice that it is navigable. On the other hand, it seems to me that it is a matter of common knowledge that the river is not navigable at any point within the state. The court might assume that it is navigable from its mouth up to Fort Smith and that wjiether it is navigable above that point is a question to be determined upon evidence.
It seems that in an early day small boats passed over the river a few times as far up as Wichita, but occasional boating, in times of high water, does not make the stream a navigable river. Appropriations were made, it is true, which contemplated an examination of the river as far west as Wichita, but the engineers found, what was generally known, that this part of the river was not navigable. It may be granted that if it had been found navigable at an early day and the title to the bed of the river had vested in the state, its title would not change if, for some reason, the flow was so diminished that the river could not be used for transportation, but no basis is shown or apparent in the history of the river for an inference that it had been used, early or late, as a highway of commerce in or above Reno county by any of the customary methods then in use. In one authority cited in the prevailing opinion it is stated that the river is rarely navigable above Fort Smith, but that in times of flood light boats can go to a higher point. An earlier authority cited in the opinion states that the river is not navigable above the points where it is joined by the Verdigris and Neosho rivers, which is only about six hundred miles from its mouth. Substantially all the records and history of the stream are to the effect that the use of the river for boating above that point was temporary and exceptional, and, as said in Harrison v. Fite, 148 Fed. 781, a navigability “that is temporary, precarious, and unprofitable, is not sufficient. ... To be navigable a watercourse must have a useful capacity *967as a public highway of transportation. (p. 784. See, also, Kregar v. Fogarty, 78 Kan. 541, 96 Pac. 845.) Who can say that such a capacity of the Arkansas river has ever existed in Kansas? In United States v. Rio Grande Irrigation Co., 174 U. S. 690, the effect of an occasional use during flood periods was considered. Justice Brewer said that “the mere fact that logs, poles and rafts are floated down a stream oecasionálly and in times of high water does not make it a navigable river” (p. 698), and quoting from Chief Justice Shaw he added that “it is not, however, every small creek in which a fishing skiif or gunning canoe can be made to float at high water which is deemed navigable, but, in order to give it the character of a-navigable stream, it must be generally and commonly useful to some purpose of trade or agriculture.” (p. 698.) Now the fact that the lower end of a river which is two thousand miles in length is recognized to be navigable is no basis for inferring that it is navigable up to a point near its source, and the fact that boats have been occasionally floated down from Arkansas City and Wichita is no reason for assuming that they have been floated down the river from points in western Kansas. In United States v. Rio Grande Irrigation Co., supra, it was held that the Rio Grande river, the lower end of which is well known to*be navigable, was not navigable in New Mexico. It was there said that the court would not take judicial notice of the point in a river between its mouth and its source where navigability ceased, and that although, speaking generally, the Rio Grande was navigable, the.court could not know how far up the river navigability extended, and that, therefore, the question whether the river was navigable in New Mexico was a question to be decided upon evidence. That river in New Mexico,- which, it seems, approaches much more closely. to a navigable stream than the Arkansas river does in Kansas, was held not to be navigable by the supreme court of the United States.
*968A few things may be cited as tending to show navigability of the river below the junction of the Little Arkansas river near Wichita, but what is there to show past or present navigability west of that point? Nothing which I can find, outside the mere meandering of the banks of the stream, and it is conceded that this does not warrant the assumption that it is navigablé since this is done to ascertain the quantity of the land to be sold and paid for and not to determine the navigability of the stream. (Kregar v. Fogarty, supra.) It seems to me to be preposterous to say that the river has been navigable to the western line of the state at any time in the past, and if it should be assumed to be navigable at Wichita where does navigability cease? That is not a question for judicial notice, but, as held in United States v. Rio Grande Irrigation Co., supra, is a matter requiring evidence and to be determined by proof. There is as good reason, in my opinion, for holding that such rivers as the Neosho, Marais des Cygnes, Blue, Republican and Smoky Hill are navigable as the Arkansas in western Kansas, and yet it has been held in Kregar v. Fogarty, 78 Kan. 541, 96 Pac. 845, that the Smoky Hill river, although its banks were meandered, could not be assumed tó be navigable.
The acts of admission referred to go no further than to declare that such tributaries of the Mississippi as were navigable should still be regarded as highways and remain open and free to all citizens of the western states. The title to the bed of the stream depends upon actual navigability, either past or present, and not on any mere potential or theoretical navigability. If the river was not actually navigable at some time in Reno county, according to the ordinary tests of navigability, the court can not assume that it is in this case. There is not one theory or rule for settling titles to land and another for the actual use of the stream as a highway of commerce. As said in Kregar v. Fogarty, supra: “There is no legal fiction that a stream not navigable *969in fact is still to be held navigable as a matter of law. There is no such unseemly conflict between fact and law.” (p. 547.)
I therefore dissent.